Case 20-34139-KRH        Doc 7    Filed 10/15/20 Entered 10/15/20 16:31:41              Desc Main
                                  Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

In re: LEMAR ALLEN BOWERS,                                   Case No. 20-34139-KRH
                                                             Chapter 11
                      Debtor.                                (Subchapter V)


                                   SCHEDULING ORDER

      LeMar Allen Bowers (the “Debtor”) has elected to proceed with this case under subchapter
V of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). This Scheduling
Order facilitates the efficient administration of this Chapter 11 case and ensures adequate and
proper notice to all affected parties.

       Accordingly, IT IS ORDERED:

       1. Subchapter V Case. Unless otherwise ordered by the Court, this case is governed by
          the provisions of subchapter V of Chapter 11 of the Bankruptcy Code and the Interim
          Federal Rules of Bankruptcy Procedure (the “Interim Bankruptcy Rules”) as adopted
          by this Court by Standing Order 20-2.

       2. Debtor’s Compliance with Section 1187. The Debtor must comply with the duties
          and reporting requirements set forth in section 1187 of the Bankruptcy Code.

       3. Service of Notice of Commencement of Case by the Debtor. The Debtor must serve
          notice of the commencement of this case as required under Interim Bankruptcy Rule
          2015(a)(4) on any entity known to be holding money or property subject to withdrawal
          or order of the Debtor on or before October 27, 2020.

       4. Objections to Designation. Any objection to the Debtor’s designation as a small
          business debtor under subchapter V of Chapter 11 of the Bankruptcy Code must be
          filed with the Court and served in accordance with Interim Bankruptcy Rule 1020(c)
          no later than thirty (30) days after the conclusion of the meeting of creditors held under
          section 341 of the Bankruptcy Code, or within thirty (30) days after any amendment
          to the subchapter V designation, whichever is later.

       5. Debtors’ Section 1188(c) Report. The Debtor must file with the Court and serve on
          the subchapter V trustee and parties in interest the report required under section 1188(c)
          of the Bankruptcy Code no later than November 20, 2020.

       6. Status Conference. The Debtor and the subchapter V trustee must appear before the
          Court at a status conference on Wednesday, December 9, 2020, at 1:00 P.M. The
          status conference shall be conducted by remote video conference via Zoom for
          Government in accordance with Richmond General Order 20-5. Persons seeking to
Case 20-34139-KRH         Doc 7    Filed 10/15/20 Entered 10/15/20 16:31:41             Desc Main
                                   Document     Page 2 of 2



             participate at the status conference must register through the following link:
             https://www.zoomgov.com/meeting/register/vJItfu6qrzsrGKNnorSyMizNNgqUNPS0
             BcM. This Order constitutes notice of the status conference.

       7. Plan of Reorganization. The Debtor must file with the Court a plan of reorganization
          in accordance with section 1189 of the Bankruptcy Code on or before December 8,
          2020. Unless otherwise ordered, the Debtor must use Official Form 425A.

       8. Additional Deadlines. The Court will issue subsequent orders that fix the dates for
          the filing of objections to the plan of reorganization, acceptance or rejection of the plan
          of reorganization, the confirmation hearing, and any additional dates as may be
          established by the Court.

       9. Service of Order by the Debtor. The Clerk shall provide a copy of this Order upon
          entry to the Debtor, who must serve it on the subchapter V trustee and parties in interest
          and file a certificate of service with the Court within seven (7) days of the date of this
          Order.

DATED:       October 15, 2020 _______           _/s/ Kevin R. Huennekens_____________
                                              UNITED STATES BANKRUPTCY JUDGE
                                                                      October 15, 2020
                                              Entered on Docket: ____________________

Copies to:

LeMar Allen Bowers
10250 Scots Landing Road
Mechanicsville, VA 23116

James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508

Kathryn R. Montgomery
Office of the United States Trustee
701 East Broad Street, Ste. 4303
Richmond, VA 23219

Paul A. Driscoll
Zemanian Law Group
223 East City Hall Avenue, Suite 201
Norfolk, VA 23510




                                                 2
